DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 05, 2021 has been entered.  
Any previous objection/ rejection not repeated herein has been withdrawn.  New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (WO 2010/061546 - already of record); refer to machine-generated English translation for citations (filed April 28, 2020) in view of Itoh (US 2005/0207937).
As to claim 1, Murayama teaches a switch for a conveying line for transporting a laboratory diagnostic vessel carrier 121 from a first line portion of a conveying line to a second line portion of the conveying line(see Fig. 3A), the switch comprising:
a curved first guiding surface BG1; and
a second guiding surface SG1, wherein the switch is moveable between a first position, in which the laboratory diagnostic vessel carrier is transportable along the curved first guiding surface from the first line portion (Fig. 5a) to the second line portion (Fig. 4A), and a second position, in which the laboratory diagnostic vessel carrier is further transportable along the second guiding surface on the first line portion (page 2, 3rd para from bottom et seq.), wherein the curved first guiding surface and the second guiding surface are configured to engage the laboratory diagnostic vessel carrier at surface (curved first guiding surface BG1 configured to engage the vessel at G1, see Fig. 4B), (second guiding surface SG2 configured to engage the vessel at G2, see Fig. 5B).  
Murayama teaches the curved first guiding surface and/or the second guiding surface comprises a protrusion DR/TG2 configured to partially engage the laboratory diagnostic vessel carrier (see Fig. 5A).  However, Murayama does not explicitly disclose the curved first guiding surface and/or the second guiding surface comprises a rib-shaped protrusion extending from the curved first guiding surface and/or second guiding surface configured to engage the laboratory diagnostic vessel container.
In the related art of automatic analyzers, Itoh teaches a switch 8 for conveying a laboratory diagnostic vessel carrier 10 from a first line portion 11 of a conveying line to a second portion 12 of the conveying line.  Itoh also teaches a curved first guiding surface and/or the second guiding surface comprises a rib-shaped protrusion 31, 32 extending from the curved first guiding surface and/or second guiding surface configured to engage the laboratory diagnostic vessel container, (see Fig. 2 and para [0057] et seq.)  Itoh recognizes that the rib-shaped protrusions act to be engaged with an annular groove of each test tube holder 10 to help preventing the test tube holders from falling over during the switching process (see para [0054] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the switch of Murayama, the use of rib-shaped protrusions configured to engage the laboratory diagnostic vessel carrier, like that taught in Itoh, for enhanced stability during the operating of switching the laboratory vessel carrier from a first line portion of a conveying line to a second line portion of the conveying line, (see para [0054] et seq.)
As to claim 2, Murayama teaches the switch is configured to enter the first line portion in the first position and wherein the switch is configured to retract from the first line portion in the second position such that the second guiding surface flushes with a boundary of the first line portion (see Fig. 5A). 
As to claim 3, Murayama teaches the second guiding surface SG1 is straight (see Figs. 4 and 5).
As to claim 4, it appears Murayama teaches the curved first guiding surface is curved at an angle of 10° to 180 °, see Fig. 6A.  However, if not then it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have determined the optimum angles for the curve such as to not upset the vessels carrier. 
As to claim 6, Murayama teaches the curved first guiding surface and the second guiding surface each comprise an input end configured to face a transport direction of the first line portion and wherein the input ends of the curved first guiding surface and the second guiding surface are arranged adjacent to one another (see Fig. 5A).
As to claim 7, Murayama teaches the switch is linearly moveable between the first position and the second position (see Fig. 4A and Fig. 5A).
As to claim 8, Murayama appears to show the curved first guiding surface is curved with a radius of 20 mm to 80 mm.  However, if not then it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have determined the optimum angles for the curve such as to not upset the vessels carrier. 
As to claim 9, Murayama teaches the laboratory diagnostic vessel carrier is a single laboratory diagnostic vessel carrier 121.
As to claim 11, Murayama teaches the switch according to claim 1; and
a drive (drive source; not shown) configured to move the switch between the first position and the second position (see page 3, 2nd full para from top).
As to claim 12, Murayama teaches the invention substantially as claimed except for the explicit recitation that the drive comprises a stepping motor, a tooth rack, a tooth wheel and a linear gear, wherein the linear gear and the tooth wheel are connected to the stepping motor and wherein the tooth wheel engages with the tooth rack.  However, such configurations to operate a switch from an engaged to retracted position is well known in the art and would have been obvious to one of ordinary skill to use such an arrangement based on cost and availability. 
As to claim 13, Murayama appears to shown the drive is configured to move the switch with a hub of 20 mm to 80 mm. However, if not then it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have determined the optimum angles for the curve such as to not upset the vessels carrier. 
As to claim 15, Murayama teaches a conveying line for transporting a laboratory diagnostic vessel carrier, the conveying line comprising:
a first line portion s;
a second line portion b; and a switch according to claim 1.
As to claim 16, Murayama teaches a conveying line for transporting a laboratory diagnostic vessel carrier, the conveying line comprising:
a first line portion S;
a second line portion B; and
a switch assembly according to claim 11.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama and Itoh, as applied to claim 11 above, in further view of Otts (US 2016/0039615).
The combination of Murayama and Itoh teaches the invention substantially as claimed except at least one light barrier configured to detect whether the switch is in the first position and/or configured to detect whether the switch is in the second position.  In the related art of conveyors, Otts teaches a light barrier configured to detect whether the switch is in the first position and/or configured to detect whether the switch is in the second position (see para [0057] et seq.)  Accordingly, it would have been obvious to one of ordinary skill in the art to have included in combined system of Murayama and Itoh, the light barrier of Otts, such that the correct position of the switch can be determined and adjusted if necessary.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9 and 11-16, filed March 05, 2021, have been considered but are moot because the new grounds of rejection (see above), which were necessitated by the amendments. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798